COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00191-CV


CHARLES EDWARD HODGES                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                    APPELLEE


                                    ------------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant’s “Motion To Withdraw Notice Of Appeal.”

It is the court=s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: July 28, 2011




      1
       See Tex. R. App. P. 47.4.